Case 8:19-cv-00423-WFJ-SPF Document 115-3 Filed 06/25/20 Page 1 of 7 PageID 1181




                            EXHIBIT C
6/25/2020 Case     8:19-cv-00423-WFJ-SPF Document       115-3 Filed 06/25/20
                                            Gmail - 8:19-cv-00423-WFJ-SPF                Page 2 of 7 PageID 1182
                                                                          Contempt of Court



                                                                                                                   Glen Shrayer <shrayerlaw@gmail.com>



 8:19-cv-00423-WFJ-SPF Contempt of Court
 Glen Shrayer <ghs@shrayerlaw.com>                                                                                                  Wed, Jun 24, 2020 at 3:30 PM
 To: don@mfgpartners.net, "CEO@Dguberman.com" <ceo@dguberman.com>

    Dear Mr. Guberman and Mr. Labelle,

    Plaintiffs in this case plan on filing a motion for contempt against the parties for failing to remove all the links specified in
    Doc. 111 (attached). Please advise by noon tomorrow if you plan on removing those links. Should I not receive a response
    by that time I will construe the silence as a refusal and I will apprise the court of our communication.

    Best Regards,

    Glen H. Shrayer, Esq.
    Managing Partner




    Licensed in FL, MI, MA, and NY
    Super Lawyers, 2016, 2017 & 2018
    Avvo - Superb Rating



          Address : 912 South Andrews Avenue, Ft. Lauderdale, FL 33316

          Phone :        (954) 601 3732, ext. 10 (Direct)
          Cell:           (617) 686 1659
          Email : ghs@shrayerlaw.com | Web : http://shrayerlaw.com/
    This message contains confidential information and is intended solely for the named recipient. It may also be privileged or otherwise protected by work
    product immunity or other legal rules. If you are not the intended recipient you are notified that disclosing, copying, distributing or taking any action in reliance
    on the contents of this information is strictly prohibited. E-mail transmission cannot be guaranteed to be secured or error-free as information could be
    intercepted, corrupted, lost, destroyed, arrive late or contain viruses. The sender therefore does not accept liability for any virus, errors or omissions in the
    contents of this message.


     2 attachments
          Doc 111.pdf
          57K
          Doc 111-1.pdf
          113K




https://mail.google.com/mail/u/0?ik=1474e37487&view=pt&search=all&permmsgid=msg-a%3Ar949959996411676884&simpl=msg-a%3Ar949959996411676884                                   1/1
6/25/2020 Case   8:19-cv-00423-WFJ-SPF Document       115-3 Filed 06/25/20
                                          Gmail - 8:19-cv-00423-WFJ-SPF                Page 3 of 7 PageID 1183
                                                                        Contempt of Court



                                                                                              Glen Shrayer <shrayerlaw@gmail.com>



 8:19-cv-00423-WFJ-SPF Contempt of Court
 Daryl Guberman-CEO <ceo@dguberman.com>                                                                      Thu, Jun 25, 2020 at 7:17 AM
 To: Glen Shrayer <ghs@shrayerlaw.com>


    Shrayer,

    You are attempting to convince me to remove copyrighted content I neither own or have permission
    to access. Neither I or you, or any court has the authority to infringe on the freedom of speech of
    others. As a lawyer I assume you are aware of a something called the First Amendment. Or did
    you miss that class?

    Further, do you realize you are threatening me into committing a federal crime by stealing and
    deleting copyrighted material owned by various authors, bloggers, activists, journalist and other
    content owners and publishers exercising their freedom of speech and freedom of expression.

    Since I neither own, nor have I written or posted the said material, it appears you are demanding I
    illegally hack these websites? Are you suggesting I violate copyright laws provided to the creator
    and/owner of said material and illegally take ownership for the sole purpose of removal?

    You are now on notice, your suggestion to steal and illegally remove copyrighted material in which I
    have no rights to utilize is in direct violation of your oath to support the Constitution of the United
    States and the Constitution of the State of Florida per admission to obey all laws or be subject to
    willful violation to which disbarment may be had.

    Consider this a final warning I reject your threats to violate the copyright laws of others and hereby
    put you on notice any further attempts to coerce me into committing such crimes will result in you
    being reported to proper authorities.

    Respect withheld,


    Daryl Guberman

    Daryl Guberman-CEO

    Guberman-PMC, LLC

    203-556-1493

    www.dguberman.com


    ceo@dguberman.com
    Endorsements: www.dguberman.com/endorsements




https://mail.google.com/mail/u/0?ik=1474e37487&view=pt&search=all&permmsgid=msg-f%3A1670469515289908984&dsqt=1&simpl=msg-f%3A1670469515289…   1/2
6/25/2020 Case   8:19-cv-00423-WFJ-SPF Document       115-3 Filed 06/25/20
                                          Gmail - 8:19-cv-00423-WFJ-SPF                Page 4 of 7 PageID 1184
                                                                        Contempt of Court

    ""It is not the certificate that makes the company, it is the company that makes the certification."
    -Daryl Guberman-


    “It’s better to be a lion for a day than a sheep all your life.”
    — Elizabeth Kenny

    Power does not come from your mind, power comes from your heart - Alfred Sheehan



    This e-mail and any attachments are for the intended recipient(s) only and may contain proprietary,
    confidential material. If you are not the intended recipient, (even if the email address above is
    yours) do not use, retain, copy or disclose any part of this communication or any attachment as it is
    strictly prohibited and may be unlawful. If you believe that you have received this e-mail in error,
    please notify the sender immediately and permanently delete. This email may be a personal
    communication from the sender and as such does not represent the views of the company.

      On 6/24/2020 4:05:09 PM, Glen Shrayer <ghs@shrayerlaw.com> wrote:

      Dear Mr. Guberman and Mr. Labelle,

      Plaintiffs in this case plan on filing a motion for contempt against the parties for failing to
      remove all the links specified in Doc. 111 (attached). Please advise by noon tomorrow if you
      plan on removing those links. Should I not receive a response by that time I will
      construe the silence as a refusal and I will apprise the court of our communication.

      Best Regards,

      Glen H. Shrayer, Esq.
      Managing Partner




      Licensed in FL, MI, MA, and NY
      Super Lawyers, 2016, 2017 & 2018
      Avvo - Superb Rating



            Address : 912 South Andrews Avenue, Ft. Lauderdale, FL 33316
            Phone :       (954) 601 3732, ext. 10 (Direct)
            Cell:         (617) 686 1659
            Email : ghs@shrayerlaw.com | Web : http://shrayerlaw.com/
      This message contains confidential information and is intended solely for the named recipient. It may also be privileged or otherwise
      protected by work product immunity or other legal rules. If you are not the intended recipient you are notified that disclosing, copying,
      distributing or taking any action in reliance on the contents of this information is strictly prohibited. E-mail transmission cannot be
      guaranteed to be secured or error-free as information could be intercepted, corrupted, lost, destroyed, arrive late or contain viruses. The
      sender therefore does not accept liability for any virus, errors or omissions in the contents of this message.




https://mail.google.com/mail/u/0?ik=1474e37487&view=pt&search=all&permmsgid=msg-f%3A1670469515289908984&dsqt=1&simpl=msg-f%3A1670469515289…         2/2
6/25/2020 Case   8:19-cv-00423-WFJ-SPF Document       115-3 Filed 06/25/20
                                          Gmail - 8:19-cv-00423-WFJ-SPF                Page 5 of 7 PageID 1185
                                                                        Contempt of Court



                                                                                              Glen Shrayer <shrayerlaw@gmail.com>



 8:19-cv-00423-WFJ-SPF Contempt of Court
 Don LaBelle / Manufacturing Partners <mfgpartners.net@gmail.com>               Wed, Jun 24, 2020 at 9:19 PM
 Reply-To: Don LaBelle / Manufacturing Partners <don@mfgpartners.net>
 To: Glen Shrayer <ghs@shrayerlaw.com>, "CEO@Dguberman.com" <ceo@dguberman.com>

    Mr Shrayer,

    I don't open attachments from un-trusted parties so I'm not able to examine the alleged
    links you are demanding to be removed. However, it appears you are attempting to
    coerce me into forced labor without compensation. I do not understand your demands?

    Are you not aware the 13th amendment abolished slavery in the United States and
    provides that "Neither slavery nor involuntary servitude, except as a punishment for a
    crime whereof the party shall have been duly convicted, shall exist within the United
    States?

    If I'm mistaken, please provide evidence that slavery was not abolished in the state of
    your jurisdiction -Florida? Otherwise, you may come forward with evidence of a crime
    committed in which a party has been convicted by a jury trial of his/her peers. Let it be
    known, your demand is a violation of my due process rights, and frankly, outright
    harassment.

    Remove me from your e-mail list. You have no permission to contact, nor do you have
    the right to harass me with your illegal attempts to violate my rights. Any further
    attempts to coerce me into forced labor will hold you liable for crimes against humanity.
    Consider this a polite and final warning to cease and desist.
    Don LaBelle

      ----- Original Message -----
      From: Glen Shrayer
      To: don@mfgpartners.net ; CEO@Dguberman.com
      Sent: Wednesday, June 24, 2020 3:30 PM
      Subject: 8:19-cv-00423-WFJ-SPF Contempt of Court

      Dear Mr. Guberman and Mr. Labelle,

      Plaintiffs in this case plan on filing a motion for contempt against the parties for failing to remove all the links specified in
      Doc. 111 (attached). Please advise by noon tomorrow if you plan on removing those links. Should I not receive a
      response by that time I will construe the silence as a refusal and I will apprise the court of our communication.

      Best Regards,

      Glen H. Shrayer, Esq.
      Managing Partner




https://mail.google.com/mail/u/0?ik=1474e37487&view=pt&search=all&permmsgid=msg-f%3A1670431894496698282&dsqt=1&simpl=msg-f%3A1670431894496…   1/2
6/25/2020 Case    8:19-cv-00423-WFJ-SPF Document       115-3 Filed 06/25/20
                                           Gmail - 8:19-cv-00423-WFJ-SPF                Page 6 of 7 PageID 1186
                                                                         Contempt of Court
      Licensed in FL, MI, MA, and NY
      Super Lawyers, 2016, 2017 & 2018
      Avvo - Superb Rating



            Address : 912 South Andrews Avenue, Ft. Lauderdale, FL 33316

            Phone :        (954) 601 3732, ext. 10 (Direct)
            Cell:          (617) 686 1659
            Email : ghs@shrayerlaw.com | Web : http://shrayerlaw.com/
      This message contains confidential information and is intended solely for the named recipient. It may also be privileged or otherwise protected by work
      product immunity or other legal rules. If you are not the intended recipient you are notified that disclosing, copying, distributing or taking any action in
      reliance on the contents of this information is strictly prohibited. E-mail transmission cannot be guaranteed to be secured or error-free as information could
      be intercepted, corrupted, lost, destroyed, arrive late or contain viruses. The sender therefore does not accept liability for any virus, errors or omissions in
      the contents of this message.




https://mail.google.com/mail/u/0?ik=1474e37487&view=pt&search=all&permmsgid=msg-f%3A1670431894496698282&dsqt=1&simpl=msg-f%3A1670431894496…                              2/2
6/25/2020 Case    8:19-cv-00423-WFJ-SPF Document 115-3     Filed PMC
                                                  Gmail - Guberman 06/25/20 Page 7 of 7 PageID 1187


                                                                                               Glen Shrayer <shrayerlaw@gmail.com>



 Guberman PMC
 Bruce Minnick <bammab1@gmail.com>                                                                          Wed, Jun 10, 2020 at 11:39 AM
 To: Glen Shrayer <ghs@shrayerlaw.com>

    Hello Glen,
    1. Yes, I am still counsel of record for Guberman PMC LLC.
    2. As a courtesy to you--and to Mr. Guberman, who as you know owns my corporate
    client--I will inform him (Mr. Guberman) of this new development.
    3. Please know that my corporate client--to the best of my knowledge--and I am
    unaware of the recent actions you relate regarding Mr. Guberman and YouTube.
    4. As a courtesy to you I will also tell Mr. Guberman that you have asked me to "advise
    him to remove this content or face additional sanctions by the Court."
    Thanks,
    Bruce Alexander Minnick
       Attorney at Law
    3810 Buck Lake Road
         Unit F-607
    Tallahassee, FL 32317
     Tele. 850 893 6091
     Cell 850 491 0015
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=1474e37487&view=pt&search=all&permmsgid=msg-f%3A1669127069449355006&simpl=msg-f%3A1669127069449355006   1/1
